— This is an appeal from a judgment of the Court of Claims awarding the claimant, the Mill-Rock Construction Corporation, damages in the sum of $6,139.03, subject to an assignment by the claimant, the Mill-Rock Construction Corporation, to the Industries Development Corporation of all moneys due or to grow due under the contract and subject to any interest of the claimant which the Industries Development Corporation may have in the proceeds of the award in full settlement of the claim. Shortly after the Mill-Rock Construction Corporation became the owner of the contract in question it made an assignment to the Industries Development Corporation of all moneys that might become due to it together with all sums due or to become due to the Mill-Rock Construction Corporation by reason of any claims made by it incidental to the contract. The Mill-Rock Construction Corporation filed a claim and the trial was in process when some *965evidence was brought to the court of the Industries Development Corporation having an interest in any award that might be made. During the trial on motion of the counsel for the Mill-Rock Construction Corporation the Industries Development Corporation was added nunc pro tunc as a party. This was done under section 20 of the former Court of Claims Act which gave the judge authority to do just this. No new claim was filed but the Industries Development Corporation was brought in so that all matters might be settled at once. The award was to the Mill-Rock Construction Corporation. Decision and judgment appealed from unanimously affirmed, with costs. Present — Hill, P. J., Crapser, Bliss, Heffernan and Foster, JJ.